HamiltoN, Judge,
delivered tbe following opinion:
Tbe question of allowance of fees is always a difficult one. Conditions differ in different places and wbat is right in one district may not be right in another. Appraisers of the estates of decedents in some jurisdictions are allowed $2.50 a day. Sometimes there may be extra allowances for extra services. I am not sure as to former practice, but I know there is such a rule in some jurisdictions, and it would seem that there ought *318to be some fixed rule for this jurisdiction, of course to be varied under special circumstances.
Tbe point is not what particular gentlemen are making, but what the service is worth to the court, and it seems to me that $10 a day is too much; that other people, perhaps not standing quite so high in the business world, but still amply able to fix the value of goods, could be secured, and that, say, $5 a day ought to be sufficient. I think I will have to fix $5 as the standard. There may be come special service in particular cases calling for more, but nothing of that sort is mentioned here.
. As to the number of days, one can be more flexible, because it depends on the circumstances of each particular case, and I would not like to lay down any rule as to that. The master has reported fifteen days on the evidence before him, and, while that may be a long period, still the court can see that the appraisement required time in San Juan and time in Ponce, and I will not interfere with the number of days as reported. I think that is settled by the report of the master.
The per diem, however, I think is too much to be a standard. The master reported $10 per day. This will be modified to $5 a day, and an order entered to that effect. The general policy of the bankruptcy law is to secure administration as inexpensively as possible. Section 72 is specific on this subject so far as relates to trustees and referees, who are the regular officers of the court mostly concerned in such matters, and the spirit of the law would extend the same principle to others, including appraisers.
It is ordered that the appraisers be allowed $5 per day for the fifteen days reported by the master.